      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS SMITH, DECEASED, BY THE                   :
EXECUTOR OF HIS ESTATE                            :
and                                               :      CIVIL ACTION
FRANK GIORDANO                                    :
and                                               :
DANIEL CHRISTY                                    :      NO. 2:20-cv-01958
and                                               :
REVEREND DR. HERBERT H. LUSK, II                  :
and                                               :      JURY TRIAL DEMANDED
GARY JOHNSON                                      :
and                                               :
MARC FRANZONI                                     :
and                                               :
ANDREW VENEZIA                                    :
and                                               :
JARED BARCZ                                       :
and                                               :
CHARLES D. MANDRACCHIA, JR.                       :
and                                               :
JOSEPH GAMBONE                                    :
and                                               :
MICHAEL GAMBONE                                   :
and                                               :
JOSEPH TARANTINO                                  :
and                                               :
KEVIN CHOWNS                                      :
and                                               :
VAL FICHERA                                       :
and                                               :
CHRIS HRIN,                                       :
            Plaintiffs                            :
     v.                                           :
                                                  :
PEOPLE’S REPUBLIC OF CHINA,                       :
and                                               :
CHINESE COMMUNIST PARTY,                          :
           Defendants                             :

                             AMENDED COMPLAINT

       Comes now Francis Smith, deceased, by the Executor of his Estate, Frank

Giordano, Daniel Christy, Reverend Dr. Herbert H. Lusk, II, Gary Johnson, Marc
        Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 2 of 15




Franzoni, Andrew Venezia, Jared Barcz, Charles D. Mandracchia, Jr., Joseph Gambone,

Michael Gambone, Joseph Tarantino, Kevin Chowns, Val Fichera, and Chris Hrin

(collectively “Plaintiffs”), and allege as follows:

        1.       Plaintiffs bring this action against the People’s Republic of China

(“China”) and the Chinese Communist Party (the Chinese Communist Party, together

with China, jointly and/or severally “Defendants”) based on Defendants’ negligence,

reckless indifference, and misrepresentations.

        2.       Plaintiffs seek compensatory damages, punitive damages, costs and

attorney’s fees.

                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action against Defendants for

negligence, reckless indifference and misrepresentations pursuant to applicable federal

statutes, including but not limited to 28 U.S.C. §1332 and 28 U.S.C. §1605 (a)(5).

        4.       Venue is proper in this Court pursuant to, inter alia, 29 U.S.C. §1391(c).

        5.       Plaintiffs bring this action under Federal Rule of Civil Procedure 20, as

their claims for relief arise out of the same transaction, occurrence, or series of

transactions or occurrences, and questions of law and/or fact common to all plaintiffs will

arise in this action including without limitation (a) whether Defendants’ failure and delay

to disclose their clear knowledge regarding the true nature of the coronavirus epidemic in

China and likely widespread transmission of the virus and COVID-19 to the rest of the

world was negligent, (b) whether Defendants’ misstatements to its citizens and to the

world regarding the true nature of the coronavirus epidemic in China and the human to

human        transmission   of    the   virus   and   COVID-19      constituted   intentional



                                                2
       Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 3 of 15




misrepresentations, and (c) whether Defendants’ conduct constituted reckless

indifference to the rights of Plaintiffs and was outrageous, wanton, willful and malicious.

       6.       Additionally, the questions of duty, breach and the cause of damages are

all the same.

       7.       All the individual Plaintiffs either have been or are currently represented

by Mandracchia Law LLC or CDM Law or have a personal relationship with the

members of the firms and want these law firms to represent them in this lawsuit.

       8.       Counsel for Plaintiffs has kept the number of Plaintiffs in this action to a

manageable number.

                                         PARTIES

       9.       Prior to his death, Francis Smith was an adult individual with an address at

Virtua Health and Rehab, 62 Richmond Avenue, Lumberton, NJ 08048 who was ill with

COVID-19. Mr. Smith’s Estate by his Executor brings this action as a result of Mr.

Smith’s sickness and death caused by the coronavirus.

       10.      Plaintiff Frank Giordano is an adult individual who resides at 170 E. Main

Street, Moorestown NJ 08057. Mr. Giordano is the President of the Philly Pops.

       11.      Plaintiff Daniel Christy is an adult individual with a business address at

191 Witmer Road, Suite 300, Horsham, PA 19044. Mr. Christy is the owner of

Margaritas restaurant and a construction company in Montgomery County.

       12.      Plaintiff Reverend Dr. Herbert H. Lusk, II, is an adult individual with an

address at Greater Exodus Baptist Church, 704-714 North Broad Street, Philadelphia PA

19130. Rev. Lusk is the pastor of Greater Exodus Baptist Church in Philadelphia.




                                              3
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 4 of 15




       13.       Plaintiff Gary Johnson is an adult individual with a business address at

416 Depot Street, Bridgeport, PA 19405, and owns and operates a tube company in

Bridgeport and Taphouse 23, a restaurant in Bridgeport.

       14.       Marc Franzoni is an adult individual with a business address at 100 S.

Broad St., Suite 2100, Philadelphia, PA 19110, and is the President of Commonwealth

Agency Inc., a title company in Philadelphia.

       15.       Andrew Venezia is an adult individual with a business address at P.O. Box

909, Royersford, PA 19468, and operates Venezia Trucking in Limerick.

       16.       Jared Barcz is an adult individual with a business address at 3033

Kutztown Road, 2nd Floor Front, Hyde Park, Berks County, Pennsylvania, and operates

Home Artisan, a small construction and renovation firm in Berks County.

       17.       Charles D. Mandracchia, Jr., is an adult individual with a business address

at 1150 First Avenue, Suite 501, King of Prussia, PA 19406 and owns TPM Construction,

a small construction and renovation firm located in Conshohocken.

       18.       Joseph Gambone is an adult individual with a business address at 1030 W.

Germantown Pike, East Norriton, PA 19403, and is a principal in Gambone Management

Co., a real estate management firm in East Norriton.

       19.       Michael Gambone is an adult individual with a business address at with a

business address at 1030 W. Germantown Pike, East Norriton, PA 19403, and is a

principal in Gambone Management Co., a real estate management firm in East Norriton.

       20.       Joseph Tarantino is an adult individual with a business address at 700

West Germantown Pike, East Norriton, PA 19403, and operates Continental Realty in

East Norriton.



                                              4
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 5 of 15




       21.     Kevin Chowns is an adult individual with a business address at 2053

Cressman Road, Skippack, PA, and is in construction and metal work with The Chowns

Group, LLC in Skippack.

       22.     Val Fichera is an adult individual with an address at 2052 Washington

Avenue, Philadelphia, PA 19146, and operates Caliber Collision, a national auto body

company.

       23.     Chris Hrin is an adult individual with a business address at 48 Sunset

Avenue, Chalfont, PA 18914, and has a company in Holland, Bucks County that builds

chimneys and does construction.

       24.     Plaintiffs Frank Giordano, Daniel Christy, Rev. Dr. Herbert Lusk, Gary

Johnson, Marc Franzoni, Andrew Venezia, Jared Barcz, Charles D. Mandracchia, Jr.,

Joseph Gambone, Michael Gambone, Joseph Tarantino, Kevin Chowns, Val Fichera, and

Chris Hrin (collectively, the “Economic Loss Plaintiffs”) bring this action as individuals

and owners and/or shareholders of their businesses.

       25.     Defendant the People’s Republic of China is a foreign state located in

Asia, with an address in the United States at Embassy of People’s Republic of China in

the United States, 3505 International Place, N.W., Washington, DC 20008.

       26.     Defendant the Chinese Communist Party is the ruling party of the People’s

Republic of China, and directly controls the government of China. Its address in the

United States is the Embassy of People’s Republic of China in the United States, 3505

International Place, N.W., Washington, DC 20008.

                              FACTUAL ALLEGATIONS

       27.     The delay and failure by the senior officials of the Chinese Communist



                                             5
       Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 6 of 15




Party and the government of China, which was the first country to face the new

coronavirus and the source of the virus, to inform and warn the public and the world of

the nature of the coronavirus outbreak in China and the known human to human

transmission of the coronavirus and COVID-19, directly resulted in the global pandemic.

       28.     The coronavirus pandemic currently has resulted in almost three million

COVID-19 cases in the world, more than 928,000 persons infected in the United States

and more than 52,000 U.S. deaths.

       29.     The coronavirus pandemic caused the President of the United States and

governors of many states to shut down the economy and businesses and require citizens

to be confined to their homes and to severely restrict their activities including work and

business.

       30.     The Chinese Communist Party and the government of China knew of the

devastation of the coronavirus and prevented Chinese citizens from leaving or entering

the city of Wuhan. However, the Chinese Communist Party and the government of China

allowed foreign citizens to come in and out of the city of Wuhan.

       31.     Documents obtained and reported on by the Associated Press demonstrate

that by no later than January 14, 2020, and likely well before that time, the head of the

National Health Commission, the top medical agency in China, knew of and advised

other officials of the government of China including but not limited to President Xi

Jinping, who is also the general secretary and leader of the Chinese Communist Party, as

well as Premier Li Keqiang and Vice Premier Sun Chunlan, that human-to-human

transmission of the coronavirus is possible and that based on a case reported in Thailand

there was a possible spread of the virus from China to other countries.



                                             6
       Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 7 of 15




       32.     It also was concluded as of that time that due to upcoming public festivals

in China the risk of spread of the coronavirus was high, and the coronavirus likely would

develop into a major public health event and/or pandemic, which it did.

       33.     The Chinese Communist Party and the government of China distributed at

that time information and instructions for provincial officials with regard to the pandemic

that were not to be disclosed publicly.

       34.     Despite possessing such information and knowledge, however, at that time

the officials of the Chinese Communist Party and the government of China did not

publicly disclose the strong possibility of the spread of the coronavirus by human to

human transmission including spread to other countries and the danger that the

coronavirus infection in Wuhan would develop into a major public health event and

global pandemic.

       35.     Instead, officials of the Chinese Communist Party and the government

publicly downplayed the risk of the spread of the coronavirus, and stated publicly that the

risk of human to human transmission of the virus was low and that there was no evidence

of such transmission.

       36.     This was done for political reasons for the benefit of the Chinese

Communist Party and the government of China, and to the detriment of the people of

China and of the world including the United States of America and including the

Plaintiffs and other persons similarly situated.

       37.     On January 20, 2020 the government of China made the first public

announcement and disclosure of the true nature of the coronavirus infection and

epidemic, which the Chinese Communist Party and the government had known already



                                              7
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 8 of 15




for some time.

       38.       On that date President Xi made his first public statement on the virus and

acknowledged its serious and dangerous nature, and a leading epidemiologist in China

stated publicly that the virus was transmitted by human to human contact.

       39.       The Chinese Communist Party and the government of China’s

misstatements about and delay and failure to publicly disclose its knowledge of the

human to human transmission of the coronavirus and the nature of the coronavirus

epidemic as a major public health event in China and possible global pandemic resulted

in delay of implementation of containment and mitigation measures such as social

distancing, mask wearing and travel restrictions in China and in other countries including

the United States of America.

       40.       The Chinese Communist Party and the government of China’s

misstatements about delay and failure to publicly disclose its knowledge of the human to

human transmission of the coronavirus and the nature of the epidemic in China and

possible global pandemic resulted in and caused widespread transmission of the

coronavirus to other countries including the United States of America, where the

Plaintiffs reside and/or do business, and resulted in the global pandemic of the

coronavirus and the deadly COVID-19 disease.

       41.       As a result of such misstatements about and delay and failure by the

Chinese Communist Party and the government of China to publicly disclose its

knowledge of the human to human transmission of the coronavirus and the nature of the

epidemic in China, Plaintiff Francis Smith contracted COVID-19, the disease caused by

the coronavirus.



                                              8
       Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 9 of 15




       42.     Plaintiff Francis Smith, deceased was hospitalized in critical condition,

and subsequently died as a direct result of being infected with COVID-1.

       43      Also as a result of such acts and omissions by the Chinese Communist

Party and the government of China, Plaintiffs Frank Giordano and the other Economic

Loss Plaintiffs have suffered severe and significant economic losses and damages as a

result of the lockdown measures adopted by the governors of certain states and guidelines

and directions issued by the federal government in response to and mitigation of the

transmission and spread of the coronavirus and COVID-19.

       44.     As a result of the conduct of the Defendants this virus caused the

shutdown of businesses throughout the United States and financial harm to businesses in

particular the individual Plaintiffs as owners and shareholders and their businesses.

       45.     The misstatements about and failure and delay of the Chinese Communist

Party and the government of China to disclose publicly to its citizens and to the world the

government’s and the Chinese Communist Party’s clear and unequivocal knowledge

regarding the true nature of the coronavirus epidemic in China constituted intentional

misrepresentations and also were clearly negligent and recklessly indifferent to the rights

of Plaintiffs and also were outrageous, wanton, willful and malicious.

       46.     Such misrepresentations, negligence and recklessness of the Chinese

Communist Party and the government of China directly resulted in and caused the global

pandemic of the coronavirus and COVID-19 and its widespread transmission from China

to the rest of the world, and resulted in personal injuries, disease and death and/or

economic and other damages and losses to the Plaintiffs.

                         FIRST CAUSE OF ACTION
                 NEGLIGENCE AND RECKLESS INDIFFERENCE

                                              9
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 10 of 15




        47.     Plaintiffs herein incorporate all of the paragraphs above by reference as if

fully set forth at length.

        48.     Plaintiffs assert this claim on behalf of themselves and against the

Defendants.

        49.     The Chinese Communist Party and China’s government’s delay and

failure to publicly disclose its knowledge of the human to human transmission of the

coronavirus and the nature of the coronavirus epidemic as a major public health event in

China and possible global pandemic resulted in delay of implementation of containment

and mitigation measures such as social distancing, mask wearing and travel restrictions in

China and in other countries including the United States of America.

        50.     The Chinese Communist Party and China’s government’s delay and

failure to publicly disclose its knowledge of the human to human transmission of the

coronavirus and the nature of the epidemic in China resulted in and caused widespread

transmission of the coronavirus to other countries including the United States of America,

where the Plaintiffs reside and/or do business, and resulted in a global pandemic of the

coronavirus and the deadly COVID-19 disease.

        51.     The failure and delay of the Chinese Communist Party and the

government of China to disclose publicly to its citizens and to the world its clear and

unequivocal knowledge regarding the true nature of the coronavirus epidemic in China

were clearly negligent and recklessly indifferent to the rights of Plaintiffs, were in breach

of its duty and of established international protocols, and also were outrageous, wanton,

willful and malicious.

        52.     Such negligence and recklessness of the Chinese Communist Party and the

                                             10
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 11 of 15




government of China directly resulted in and caused the global pandemic of the

coronavirus and COVID-19 and its widespread transmission from China to the rest of the

world, and resulted in personal injuries and disease and economic and other damages and

losses to the Plaintiffs.

        53.     As a direct and proximate result of such negligence and recklessness,

Plaintiff Francis Smith, deceased, contracted COVID-19, the disease caused by the

coronavirus, and suffered severe personal injuries as a result, including the following:

        (a) respiratory and other serious disease requiring medical treatment which

included hospitalization and/or artificial ventilation

        (b) other serious and permanent injuries, which caused his death

        (c) enduring endure great pain, suffering, inconvenience, embarrassment, mental

anguish, and emotion and psychological trauma.

        (d) being required to expend large sums of money for medical treatment and care,

hospitalization, medical supplies, surgical appliances, rehabilitation and therapeutic

treatment, medicines, and other attendant services;

        (e) impairment of general health, strength, and vitality and being unable to enjoy

and loss of various pleasures of life previously enjoyed;

        (f) loss of the society, companionship, and consortium of spouse;

        (h) loss of earnings and/or earning capacity.

        54.     As a direct and proximate result of such negligence and recklessness of the

Defendants, Plaintiffs Frank Giordano and the other Economic Loss Plaintiffs have

suffered severe and significant economic losses and damages as a result of the lockdown

measures adopted by the governors of certain states and guidelines and directions issued



                                             11
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 12 of 15




by the federal government in response to and mitigation of the transmission and spread of

the coronavirus and COVID-19 in the United States and the global pandemic, which

originated in China.

                             SECOND CAUSE OF ACTION
                               MISREPRESENTATION

        55.     Plaintiffs herein incorporate all of the paragraphs above by reference as if

fully set forth at length.

        56.     Plaintiffs assert this claim on behalf of themselves and against the

Defendants.

        57.     The Chinese Communist Party and China’s government’s misstatements

regarding their knowledge of the human to human transmission of the coronavirus and

the nature of the coronavirus epidemic as a major public health event in China and

possible global pandemic resulted in delay of implementation of containment and

mitigation measures such as social distancing, mask wearing and travel restrictions in

China and in other countries including the United States of America.

        58.     Such acts and omissions by the Chinese Communist Party and China’s

government resulted in and caused widespread transmission of the coronavirus to other

countries including the United States of America, where the Plaintiffs reside and/or do

business, and resulted in a global pandemic of the coronavirus and the deadly COVID-19

disease.

        59.     Such acts and conduct by the Chinese Communist Party and the

government of China constituted intentional misrepresentations and also were

outrageous, wanton, willful and malicious.

        60.     Such acts and conduct of the Chinese Communist Party and the

                                             12
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 13 of 15




government of China directly resulted in and caused the global pandemic of the

coronavirus and COVID-19 and its widespread transmission from China to the rest of the

world, and resulted in personal injuries and disease and economic and other damages and

losses to the Plaintiffs.

        61.     As a direct and proximate result of such acts and conduct of Defendants,

Plaintiff Francis Smith, deceased, contracted COVID-19, the disease caused by the

coronavirus, and suffered severe personal injuries as a result, including the following:

        (a) respiratory and other serious disease requiring medical treatment which

included hospitalization and/or artificial ventilation

        (b) other serious and permanent injuries, which caused his death

        (c) enduring endure great pain, suffering, inconvenience, embarrassment, mental

anguish, and emotion and psychological trauma.

        (d) being required to expend large sums of money for medical treatment and care,

hospitalization, medical supplies, surgical appliances, rehabilitation and therapeutic

treatment, medicines, and other attendant services;

        (e) impairment of general health, strength, and vitality and being unable to enjoy

and loss of various pleasures of life previously enjoyed;

        (f) loss of the society, companionship, and consortium of spouse;

        (h) loss of earnings and/or earning capacity.

        62.     As a direct and proximate result of such acts and conduct of Defendants,

Plaintiffs Frank Giordano and the other Economic Loss Plaintiffs have suffered severe

and significant economic losses and damages as a result of the lockdown measures

adopted by the governors of certain states and guidelines and directions issued by the



                                             13
      Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 14 of 15




federal government in response to and mitigation of the transmission and spread of the

coronavirus and COVID-19 in the United States and the global pandemic, which

originated in China.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves, pray for:

       (a) An award to Plaintiffs of compensatory damages in an amount in excess of

$75,000 each;

       (b) An award to Plaintiffs of punitive damages against Defendants to the fullest

extent allowed under the Constitution of the United States;

       (c) An award to Plaintiffs of all costs of suit incurred;

       (d) An award to Plaintiffs of reasonable attorney’s fees to the fullest extent

allowed under the law; and

       (e) Such other and further relief as the Court may deem proper.

                                              Respectfully submitted,

                                              MANDRACCHIA LAW, LLC

Dated: May 8, 2020                    By:     /s/ Charles D. Mandracchia, Esquire
                                              Charles D. Mandracchia, Esquire
                                              Jeffrey W. Soderberg, Esquire
                                              Attorney I.D. Nos. 52844 & 55369
                                              2024 Cressman Road
                                              P.O. Box 1229
                                              Skippack, PA 19474
                                              610-584-0700 ext. 222
                                              610-724-2368 (mobile)
                                              cman@mmattorneys.com

                                              Christopher D. Mandracchia, Esquire
                                              Attorney I.D. No. 310041
                                              CDM Law
                                              4 East 1st Ave. Suite 103
                                              Conshohocken, PA 19428

                                             14
Case 2:20-cv-01958-AB Document 3 Filed 05/08/20 Page 15 of 15




                              610-994-9281
                              cdm@cdmattorneys.com

                              Attorneys for the Plaintiffs




                             15
